internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp4 plr-t-102506-15 date date attn employer a company h hospital r hospital s plan p state s this is in response to your request dated date and followed by correspondence dated date submitted by your authorized representative in which you requested a ruling that employees of company h a single member llc that is treated as a disregarded_entity under sec_7701 of the internal_revenue_code code will be treated as employees of employer a a sec_501 nonprofit organization which is the sole member of company h and thus eligible to participate in plan p a sec_403 plan maintained by employer a the following facts and representations have been submitted under penalties of sec_501 nonprofit corporation exempt from taxation under sec_501 employer a is a multi-facility health system providing medical services to the general_public a sec_501 nonprofit corporation exempt from taxation under sec_501 employer a is also the sole member of hospital s a sec_501 nonprofit corporation exempt from taxation under sec_501 sole member of hospital r a dear perjury in support of the ruling requested employer a was the employer a is plr-t-102506-15 employer a maintains plan p a defined_contribution_plan intended to comply with the requirements of sec_403 plan p covers employees of employer a hospital r hospital s and other affiliated entities described under sec_501 that are eligible to participate in plan p effective date employer a merged hospital r into hospital s with hospital s being the surviving legal entity employer a will convert the surviving entity c corporation hospital s into company h a nonprofit single member limited_liability_company under the laws of state s but not under sec_501 whose sole member will be employer a you represent that company h is intended to be a disregarded_entity for federal tax purposes pursuant to the default classification rules under sec_301_7701-3 of the procedure and administrations regulations p a regulations and will not file form_8832 entity classification election to change its classification for tax purposes company h will not file separate tax returns or a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code based on the foregoing facts and representations you have requested a ruling that the employees of company h formerly employees of hospital r and hospital s will be treated as employees of employer a and will be eligible to continue to participate in plan p sec_403 provides in relevant part that if an annuity_contract is purchased sec_501 which is exempt from tax for an employee by an employer described in under sec_501 then contributions by such employer to the contract are excluded from the employee’s gross_income if specific conditions are met sec_1_403_b_-3 of the income_tax regulations the regulations provides that amounts contributed by an eligible_employer for the purchase of an annuity_contract for an employee are excluded from the employee’s gross_income if certain conditions are met sec_1_403_b_-2 of the regulations defines an eligible_employer as sec_501 organization with respect to any employee of the sec_501 including a organization sec_1_403_b_-2 further provides that eligible_employer under paragraph b i a subsidiary or other affiliate of an eligible_employer is not an this section if the subsidiary or other affiliate is not an entity described in paragraph b i of this section of plr-t-102506-15 sec_403 plans sec_1_403_b_-5 of the regulations provides a universal availability requirement for under the universal availability requirement all employees of an eligible_employer must be permitted to make elective_deferrals if any employee of the eligible_employer is permitted to make elective_deferrals to the sec_403 plan sec_1_403_b_-5 provides that a plan will not fail to satisfy the universal availability requirement merely because it excludes employees who i are eligible to make elective_deferrals under another sec_403 plan a sec_457 eligible governmental_plan or a sec_401 plan of the employer ii are non-resident aliens iii are students performing services described under sec_3121 or iv normally work fewer than hours per week sec_301_7701-1 of the p a regulations states that the classification of various organizations for federal tax purposes is determined under the code and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 of the p a regulations provides that for purposes of such section and sec_301_7701-3 a business_entity with only one owner is either classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the p a regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in such section sec_301_7701-3 further provides that an eligible_entity with a single owner can elect to be classified for federal tax purpose as an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner sec_301_7701-3 of the p a regulations provides that except as sec_301_7701-3 unless the entity elects otherwise a domestic eligible provided in entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 i of the p a regulations provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the service sec_301_7701-2 of the p a regulations provides exceptions to the disregarded_entity rules for certain specific purposes generally including employment_taxes and certain excise_taxes no exception is provided for sec_403 in this case you have represented that company h will be a single-member limited_liability_company and that company h will not be classified as a corporation as file an election defined in sec_301_7701-2 of the p a regulations nor will company h plr-t-102506-15 under sec_301_7701-3 to be classified as a corporation using form_8832 as a limited_liability_company with a single member which has not elected a different classification company h as a disregarded_entity under the p a regulations company h will be treated as a branch or division of employer a is treated as a disregarded entity’ under sec_301_7701-3 we therefore conclude that for purposes of sec_403 the employees of company h will be treated as employed by a branch or division of employer a an organization exempt from tax under sec_501 because the employees of company h will be treated as employed by a branch or division of employer a the inclusion of such employees in plan p is permitted under sec_403 moreover employees of company h will be subject_to the universal availability be considered employees of requirement of employer a applies universal employees of company h must be permitted to make elective_deferrals under plan p if employees of employer a are permitted to make elective_deferrals under plan p sec_1_403_b_-5 because they will to accordingly availability exception unless an this ruling letter expresses no opinion on whether plan p complies with the requirements of sec_403 this ruling letter expresses no opinion on whether employer a’s treatment of while this office has not verified any of the material except as expressly provided herein no opinion is expressed or implied the ruling contained in this letter is based upon information and representations concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter additionally no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of the code the p a regulations or the regulations which may be applicable thereto company h as a disregarded_entity adversely affects or will adversely affect the sec_501 status of employer a this ruling is based on the assumption that the sec_501 status of employer a is not and will not be adversely affected submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-t-102506-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jason e levine senior tax law specialist qualified_plans branch tax exempt and government entities
